DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 12 line 5 recites: “a metal plate attached to the undercarriage”.  Upon review of the specification and drawings this is being interpreted as the metal plate being formed as a portion of the undercarriage and is therefore also considered attached to the undercarriage.  It is noted that applicant’s specification does not clearly comprise a unique and inventive separate metal plate that is then attached to an existing undercarriage.  

Specification
The amendment filed 3-9-2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “a metal plate attached to the undercarriage”.  The claim language appears to define a separate metal plate distinct from the undercarriage.  Upon review of the specification and drawings there is no distinct metal plate element that attaches to the undercarriage.  It appears that the undercarriage is made up of metal plates, as is considered old and well known in the art of excavators, and to which the claimed sensors are attached.  
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 line 5 recites: “a metal plate attached to the undercarriage.  As discussed in the above interpretation and specification new matter objection, it is unclear if applicant is claiming a separate metal plate or if the language is intended to describe that the posture sensor and generator are attached to a known metal plate of the undercarriage.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuochi (US 2012/0232763) Shibata (JP 2014-185858, see attached Astamuse Company translation).
Regarding claim 12, Mizuochi discloses a shovel (see figure 1) comprising: an undercarriage (2) including a right crawler and a left crawler; a rotating structure (3) mounted on the undercarriage; an attachment (10) attached to the rotating structure.
Mizuochi discloses the placement of a posture sensor on the undercarriage (¶0149).  
Mizuochi is lacking a specific placement of the posture sensor on the undercarriage.  
Examiner takes official notice that existing excavators known in the prior art comprise heavily built rigid undercarriages formed from thick metal plates welded to one another.  Therefore, it would be obvious for the undercarriage of Mizuochi to be formed from rigid metal plates welded to one another to form a framework.  
As Mizuochi lacks a specific placement of the posture sensor on the metal framework undercarriage it is left to one of ordinary skill of the art to place the sensor. 
It would have been an obvious matter of design choice for one of ordinary skill in the art to place the posture sensor on the rigid metal framework in any protected position, such as between the tracks and elevated on a central vertical or horizontal side of a metal plate portion to avoid contact with outside equipment, to avoid thrown material from the tracks, and to avoid contact with the ground.  
It is noted that applicant has not disclosed any criticality for the positioning of the sensor or that a particular positioning solves any stated problem of the prior art or is for any particular purpose beyond common sense protection of a sensor system.  Applicant’s specification further acknowledges no criticality on page 29 lines 1-6.   
Mizuochi is considered to disclose a posture sensor mounted to a metal plate of an undercarriage, however is lacking the further addition of a vibration-powered generator for powering the sensor.  
Shibata discloses a shovel (60) with a sensor (2-1) attached to an element (E1) and teaches the placement of a vibration-powered generator on the same element as the sensor and within the vicinity 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mizuochi to use a vibration-powered generator mounted in the vicinity and on the same element as a sensor to provide power to it as taught by Shibata for the purpose of powering the sensor via vibrations off the work equipment.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ADAM J BEHRENS/Primary Examiner, Art Unit 3671